DETAILED ACTION
This action is responsive to the response filed on 07/05/2022. Claims 1-4, 7-14 and 18-20 are pending in the case. Claims 1, 11 and 18 are independent. Claims 5, 6 and 15 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20160323398 A1, previously cited), hereinafter Guo in view of Scott et al. (US 20110106889 A1, previously cited), hereinafter Scott and Shah et al. (US 8825785 B1, cited in PTO-892 dated 04/04/2022), hereinafter Shah.

Regarding Claim 1, Guo teaches:
A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an indication of a first user associated with a creation of an electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described herein below, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a first set of one or more other users for the first user using a recommendation model, (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, (See FIG.s 2, 3 and 5-10; user input 201a to application 210, as well as any communications items previously received through application 210 (e.g., from other people), is cumulatively stored in user history 220a. In an exemplary embodiment, history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social messaging applications, and/or metadata (e.g., including time/date indicators, location indicators if available, etc.) associated with such items, etc. [0030] a history analysis engine 234, which identifies relationships between certain contextual signals in user history 220a and potential people recommendation candidates, [0034], key phrase extraction 310, block 320 builds a personal profile for each of a plurality of personal entities. Each personal entity may correspond to an individual person, group of persons, company, team, entity, etc., identified in user history 220a [0042], a personal profile 500 ("Profile n") corresponding to a single personal entity. Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value [0043], a property score classifier 322 (also referred to as a "property scoring model") may assign property score 322a to each key phrase extracted from user history 220a. The classifier may utilize certain inputs to generate property score 322a corresponding to an extracted key phrase, e.g., the importance of an item (e.g., as explicitly designated by the user or other recipient/sender of the item) in user history 220a containing the key phrase, the importance of the key phrase to the item (e.g., based on extraction score 312a), time decay applied to the item containing the key phrase (e.g., more recent items are deemed more significant and thus weighted more heavily) utilizing first or last occurrence time stamp, number of occurrences in the last month, etc. [0047], Other inputs used to generate a property score may include the number of email interactions ( e.g., emails sent, received, or carbon copied) between a user and a person included in an item in which a key phrase appears, number of document sharing interactions containing a key phrase, number of times a key phrase appears in an instant message conversation history, etc., key phrase importance features (e.g., extraction scores, statistics of email importance scores), etc. Note the property scoring model may generate the score according to a cumulative or combined function of the values of these features, e.g., as implemented by a neural network derived from machine learning techniques [0048], property score classifier 322 may be trained using a combination of user-specific history 220a and a non-user specific corpus [0049], each personal profile may further be assigned a property (not shown) corresponding to a profile importance score, indicating how important that personal entity is to the user. The profile importance score may be explicitly entered by the user, or it may be inferred by system 200 based on, e.g., frequency of user interaction with that personal entity based on user history 220a. The profile importance score may be used in further calculations performed by recommendation engine 230, e.g., L1 candidate identification block 720 described herein below [0054])
the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills, (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., [0045], multiple properties (e.g., first name, last name, hobbies, keywords, etc.) which may be associated with a personal profile [0091] history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social messaging applications, and/or metadata (e.g., including time/date indicators, location indicators if available, etc.) associated with such items, etc. [0030] a history analysis engine 234, which identifies relationships between certain contextual signals in user history 220a and potential people recommendation candidates, [0034], key phrase extraction 310, block 320 builds a personal profile for each of a plurality of personal entities. Each personal entity may correspond to an individual person, group of persons, company, team, entity, etc., identified in user history 220a [0042], a personal profile 500 ("Profile n") corresponding to a single personal entity. Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value [0043], a property score classifier 322 (also referred to as a "property scoring model") may assign property score 322a to each key phrase extracted from user history 220a. The classifier may utilize certain inputs to generate property score 322a corresponding to an extracted key phrase, e.g., the importance of an item (e.g., as explicitly designated by the user or other recipient/sender of the item) in user history 220a containing the key phrase, the importance of the key phrase to the item (e.g., based on extraction score 312a), time decay applied to the item containing the key phrase (e.g., more recent items are deemed more significant and thus weighted more heavily) utilizing first or last occurrence time stamp, number of occurrences in the last month, etc. [0047])
the recommendation model being configured to compute the measure of similarity between the profile data of the first user and corresponding profile data of each user in the first set of one or more other users… (a personal profile 500 ("Profile n") corresponding to a single personal entity. Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value [0043], a property score classifier 322 (also referred to as a "property scoring model") may assign property score 322a to each key phrase extracted from user history 220a. The classifier may utilize certain inputs to generate property score 322a corresponding to an extracted key phrase, e.g., the importance of an item (e.g., as explicitly designated by the user or other recipient/sender of the item) in user history 220a containing the key phrase, the importance of the key phrase to the item (e.g., based on extraction score 312a), time decay applied to the item containing the key phrase (e.g., more recent items are deemed more significant and thus weighted more heavily) utilizing first or last occurrence time stamp, number of occurrences in the last month, etc. [0047], Other inputs used to generate a property score may include the number of email interactions ( e.g., emails sent, received, or carbon copied) between a user and a person included in an item in which a key phrase appears, number of document sharing interactions containing a key phrase, number of times a key phrase appears in an instant message conversation history, etc., key phrase importance features (e.g., extraction scores, statistics of email importance scores), etc. Note the property scoring model may generate the score according to a cumulative or combined function of the values of these features, e.g., as implemented by a neural network derived from machine learning techniques [0048], property score classifier 322 may be trained using a combination of user-specific history 220a and a non-user specific corpus [0049], each personal profile may further be assigned a property (not shown) corresponding to a profile importance score, indicating how important that personal entity is to the user. The profile importance score may be explicitly entered by the user, or it may be inferred by system 200 based on, e.g., frequency of user interaction with that personal entity based on user history 220a. The profile importance score may be used in further calculations performed by recommendation engine 230, e.g., L1 candidate identification block 720 described herein below [0054])
causing, by the computer system, a corresponding indication of each one of the identified first set of one or more other users to be displayed as a recommended recipient of the electronic message within a user interface of a computing device; (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])
receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users; and (user 201 opts to proceed with recommendation 230b [0094], user 201 accepts recommendation 230b [0097])

Guo suggests, but may not explicitly disclose:
populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (See FIG. 1, recipient field 112, When a user composes email 100, the email client software ( also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described herein below, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. [0027])
Scott teaches:
receiving, by [a] computer system, a user selection of the corresponding indication of one of [an] identified first set of one or more other users; and populating, by the computer system, an address field of [an] electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (receive input in the active address field from the input devices 260 [0110], redisplays the list of contacts on the display 204 in accordance with the re-filtered contacts, for example, in the overlay menu 806 overlaying the message composition user interface screen 802 [0112], a messaging address 229 is selected in accordance with selection of a contact from the first list of contacts 810. The active address field in the message composition user interface screen is then populated with the selected contact, typically with the contact name but possibly the messaging address instead, but possibility in addition to, the contact name [0113] e.g. FIG. 8A, cursor 803 determines the active field of the user interface screen 802 [0079], "To" is the active field [0080])

Given the suggestion of Guo to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. (Guo [0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection, as taught by Scott.

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089])

Also, as shown above, Guo teaches the recommendation model being configured to compute the measure of similarity between the profile data of the first user and corresponding profile data of each user in the first set of one or more other users. Guo also teaches that the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills. However, Guo may not explicitly disclose:
the recommendation model being configured to compute the measure of similarity between the profile data of the first user and corresponding profile data of each user in the first set of one or more other users based on a comparison between the one or more skills of the first user and the one or more skills of each user in the first set of one or more other users; (emphasis added).

Shat teaches:
identifying, by [a] computer system, a first set of one or more other users for [a] first user using a recommendation model, the recommendation model being based on a measure of similarity between profile data of the first user and corresponding profile data of each user in the first set of one or more other users, (Relevance module 4070 may compare a first individual (member or non member) to a second individual (member or non member) to determine a relevance score which may indicate how relevant the second individual is to the first individual. The relevance may be based upon one or more signals contained in storage 4030 that may have been collected by data collection module 4080. [co. 12, lines 54-60] Data collection module 4080 may collect data about members and non-members. [col. 13, lines 42-55], various signals that are to be used to determine relevance may be determined. For example, the social networking service may fetch the data (e.g., from member profiles) to determine the presence of the signals that are to be used in making the relevance recommendation [col. 3, lines 63-66] In examples in which the relevance score is calculated based upon subscores, a similarity subscore may be calculated through a number of similarity algorithms such as Latent Semantic Analysis (LSA). The total of the assigned scores for this signal may be summed to form the subscore for this signal [col. 6, lines 1-7])
the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills, (Similar skills may also be used as a signal. In some examples, social networking services may allow members to indicate the types of skills they possess. Common skills may be a signal... member A and member B have one or more overlapping or similar skills identified in their profiles,... each skill possessed by each of the compared individuals [col. 7, lines 9-19] some signals may be relevant to certain uses. For example,... similar skills,.. may be more relevant to a connection invitation ordering [col. 9, lines 29-41])
the recommendation model being configured to compute the measure of similarity between the profile data of the first user and corresponding profile data of each user in the first set of one or more other users based on a comparison between the one or more skills of the first user and the one or more skills of each user in the first set of one or more other users; (for each potential connection in the list, the relevance scores may be determined. In some examples, the relevance scores may be calculated using a Bayesian classifier (e.g., a naive Bayesian classifier) which may determine a probability that the potential connection is relevant based upon the signals and the signal weights [col. 4, lines 62-67],  Similar skills may also be used as a signal… Common skills may be a signal... In examples in which the relevance score is calculated based upon subscores, a subscore may be calculated by applying an LSA analysis (or some other similarity algorithm) to each skill possessed by each of the compared individuals and summing the similarities calculated. [col. 7, lines 9-19])
causing, by the computer system, a corresponding indication of each one of the identified first set of one or more other users to be displayed as a recommended recipient of [an] electronic message within a user interface of a computing device; (once all the relevance scores are calculated the potential connections list may be sorted to show the most relevant potential connections first [col. 5, lines 22-24], e.g. FIG. 2)

Given that Guo teaches that the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills, e.g. job function, hobbies, etc. (Guo ¶ [0045], [0079]) and that  a personal profile 500 ("Profile n") corresponds to a single personal entity. Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value (Guo ¶ [0043]), and that Guo further teaches that when a user composes email relating to a certain task or project, the email software may intelligently predict people who are most relevant to such task or project, and recommend those people to the user as email recipients. Alternatively, when a user considers assembling a team of people to engage in a new project, the task management software may recommend a list of people most likely relevant to the new project (Guo [0024]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation model being configured to compute the measure of similarity between the profile data of the first user and corresponding profile data of each user in the first set of one or more other users of Guo to be based on a comparison between the one or more skills of the first user and the one or more skills of each user in the first set of one or more other users, as taught by Shah.

One would have been motivated to do so because some signals may be relevant to certain uses. Other combinations of signals may be used for either use case (Shah [col. 9, lines 29-41]). Also, to allow the member to see the most relevant connection invitations first to keep them from having to sort through a potentially long list of invitations to find relevant connections (Shah [col 3, lines 50-53]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Guo suggests, but may not explicitly disclose:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])

Scott teaches:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (the mobile communication device 201 sends the electronic message to its recipients. As explained above with references to FIG. 4, the message is typically sent in response to the user of the device 201 selecting an option to send the electronic message using the input devices 260 (FIG. 2) or touchscreen overlay 206 (FIG. 2). In response to receiving an input to send the message, the mobile device 201 sends the electronic message through the wireless network 101 using the communication subsystem 211 (FIG. 2). [0115])

Given the suggestion of Guo of the email client software for sending emails, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection, as taught by Scott.

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089]).

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: using, by the computer system, the user selection of the corresponding indication of the one of the identified first set of one or more other users as training data in at least one machine learning operation to modify the recommendation model; (See FIG. 11, it is determined whether user 201 accepts recommendation 230b or not [0097], as recommendation 230b is accepted by user 201, user history 220a is updated, and new parameters 230a for a next people recommendation may be received. [0098], property score classifier 322 may be trained using a combination of user specific history 220a and a non-user specific corpus [0049], the algorithms underlying property score classifier 322 may be further trained during real-time operation of the people recommendation system 200... the resulting data may then be used to re-train algorithms underlying property score classifier 322 [0052] receiving an indication from a user accepting or rejecting the generated people recommendation for the current communications item; and re-training the machine learning model using the received indication and the received parameters of the current communications item [Claim 9])
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: receiving, by the computer system, a response indication that the selected one of the identified first set of one or more users responded to the electronic message; using, by the computer system, the response indication as training data in at least one machine learning operation to modify the recommendation model; (Input 1001.3 may correspond to context signals 710a that have been extracted, e.g., at block 710 in FIG. 7. Context signals 710a may include (but are not limited to) the following signals:… responsiveness (e.g., defined as the average, minimum, maximum, or median time from receiving an email to replying to the sender), [0088] A deep neural net 1010 may utilize embeddings learned from deep neural networks (such as DSSM) trained by suitably large amounts of data, or use non-user specific configuration 240 in FIG. 2. Note deep neural net 1010 may alternatively or further accept any of the signals indicated in FIG. 10 (e.g., 1001.1, 1001.2, 1001.3, etc.), and such alternative exemplary embodiments are contemplated to be within the scope of the present disclosure [0092])
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise more than one type of profile data. (Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may generally quantify the likelihood that a given personal entity is associated with a communications item (such as an email), given that the communications item includes that property value [0043], Note the properties for personal profile 500 explicitly shown in FIG. 5 and described herein are for illustrative purposes only, and are not meant to limit the scope of the present disclosure to personal profiles containing or not containing any of the particular properties shown, or any particular property values, scores, or scoring ranges shown [0044] examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., as determined from explicit user input or other means [0045])

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Guo, as modified, teaches:
wherein the more than one type of profile data comprises more than one of skills, profile summary, job title, and industry. (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., [0045], multiple properties (e.g., first name, last name, hobbies, keywords, etc.) which may be associated with a personal profile [0091] history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social messaging applications, and/or metadata (e.g., including time/date indicators, location indicators if available, etc.) associated with such items, etc. [0030])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the recommendation model is based on, for each user in the first set of one or more other users, a corresponding measure of interaction between the first user and the user in the first set of one or more other users. (The profile importance score may be explicitly entered by the user, or it may be inferred by system 200 based on, e.g., frequency of user interaction with that personal entity based on user history 220a. [0054])

Claims 11 and 18 are directed to a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations that are substantially the same as Claim 1 and are therefore rejected under the same rationale as above in view of (functionality described herein can be performed, at least in part, by one or more hardware and/or software logic components. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. [0115] of Guo)

Regarding Claims 12 and 19, the rejections of Claims 11 and 18 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 20, the rejections of Claims 12 and 19 are incorporated, respectively.
Claims 13 and 20 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 12 is incorporated.
Claim 14 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 11 is incorporated.
Claim 16 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.


Claim Rejections - 35 USC § 103
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Scott and Shah as applied to claims 1 and 11 respectively above, and further in view of Andrews et al. (US 20150281137 A1, cited in PTO-892 dated 04/04/2022).

Regarding Claim 10, the rejection of Claim 1 is incorporated. 
Guo, as modified, teaches:
wherein the recommendation model is based on content of the electronic message, (application 210 further supplies current item parameters 230a from user input 201a to recommendation engine 230. Current item parameters 230a may include, e.g., the content of a communications item (e.g., email item, meeting invitation, social network update, etc.) currently being composed by user 201. Parameters 230a may also (but need not) include an explicit user query 230a-1, corresponding to a query explicitly submitted by user 201 for people recommendations from recommendation engine 230. In an exemplary embodiment, parameters 230a may further include other contextual signals and metadata of the item being composed, including time of day, current user location, etc. [0032], context signals 710a are extracted from parameters 230a. In an exemplary embodiment, block 710 may contain a key phrase extraction block 712 to extract key phrases in a manner similar or identical to block 310 of FIG. 3 [0057], when a user composes email relating to a certain task or project, the email software may intelligently predict people who are most relevant to such task or project, and recommend those people to the user as email recipients. Alternatively, when a user considers assembling a team of people to engage in a new project, the task management software may recommend a list of people most likely relevant to the new project [0024] an email message 100 includes sender field 110, recipient field 112, subject field 114, date and time field 116, and body 120. When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] further extract other context signals 714 such as project names appearing in a message or document, text of the message subject and body, related people (e.g., people already listed in a recipient field or other portion of the item), the application in which a message or document is generated ( e.g., corresponding to the type of application 210, such as email client, word processing software, etc.) and its use scenario, current date and time, current user location, etc. [0057])

Guo may not explicitly disclose:
the content comprising a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message.

Andrews teaches:
wherein [a] recommendation model is based on content of [an] electronic message, the content comprising a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message. (a content item is identified for which auto-population of addressee fields is to be applied when the item is transmitted via electronic message [0042], multiple target recipients of the content item are identified and weighted... The weights correspond to the measured or perceived desirability of delivering the selected content item to the target recipients [0044], The content that is served may include media files,… any type of media (e.g., text, images, video, audio) [0018] the content item may be of any type or form that is transmittable as part of or as an attachment to a message [0031])

Given that Guo teaches that other context signals 714 such as project names appearing in a message or document, text of the message subject and body, related people (e.g., people already listed in a recipient field or other portion of the item), the application in which a message or document is generated ( e.g., corresponding to the type of application 210, such as email client, word processing software, etc.) and its use scenario, current date and time, current user location, etc. (Guo [0057]) and current item parameters 230a may include, e.g., the content of a communications item (e.g., email item, meeting invitation, social network update, etc.) currently being composed by user 201 (Guo [0032]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation model being based on content of the electronic message, of Guo, to include the content comprising a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message, as taught by Andrews.

One would have been motivated to make such a modification to determine, among all members or a subset of all members, not only which members are desired or intended recipients of a given content item, but which members are the most (or least) suitable (Andrews [0036]).

Regarding Claim 17, the rejection of Claim 11 is incorporated.
Guo, as modified, teaches:
wherein the recommendation model is based on content of the electronic message, the content comprising a topic associated with the electronic message, at least one of text within a body field of the electronic message, (application 210 further supplies current item parameters 230a from user input 201a to recommendation engine 230. Current item parameters 230a may include, e.g., the content of a communications item (e.g., email item, meeting invitation, social network update, etc.) currently being composed by user 201. Parameters 230a may also (but need not) include an explicit user query 230a-1, corresponding to a query explicitly submitted by user 201 for people recommendations from recommendation engine 230. In an exemplary embodiment, parameters 230a may further include other contextual signals and metadata of the item being composed, including time of day, current user location, etc. [0032], context signals 710a are extracted from parameters 230a. In an exemplary embodiment, block 710 may contain a key phrase extraction block 712 to extract key phrases in a manner similar or identical to block 310 of FIG. 3 [0057], when a user composes email relating to a certain task or project, the email software may intelligently predict people who are most relevant to such task or project, and recommend those people to the user as email recipients. Alternatively, when a user considers assembling a team of people to engage in a new project, the task management software may recommend a list of people most likely relevant to the new project [0024] an email message 100 includes sender field 110, recipient field 112, subject field 114, date and time field 116, and body 120. When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] further extract other context signals 714 such as project names appearing in a message or document, text of the message subject and body, related people (e.g., people already listed in a recipient field or other portion of the item), the application in which a message or document is generated ( e.g., corresponding to the type of application 210, such as email client, word processing software, etc.) and its use scenario, current date and time, current user location, etc. [0057])

Guo may not explicitly disclose:
at least one of… a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message.

Andrews teaches:
wherein [a] recommendation model is based on content of [an] electronic message, the content comprising a topic associated with the electronic message, at least one of text within… the electronic message, a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message. (a content item is identified for which auto-population of addressee fields is to be applied when the item is transmitted via electronic message [0042], multiple target recipients of the content item are identified and weighted... The weights correspond to the measured or perceived desirability of delivering the selected content item to the target recipients [0044], The content that is served may include media files,… any type of media (e.g., text, images, video, audio) [0018] the content item may be of any type or form that is transmittable as part of or as an attachment to a message [0031])

Given that Guo teaches that other context signals 714 such as project names appearing in a message or document, text of the message subject and body, related people (e.g., people already listed in a recipient field or other portion of the item), the application in which a message or document is generated ( e.g., corresponding to the type of application 210, such as email client, word processing software, etc.) and its use scenario, current date and time, current user location, etc. (Guo [0057]) and current item parameters 230a may include, e.g., the content of a communications item (e.g., email item, meeting invitation, social network update, etc.) currently being composed by user 201 (Guo [0032]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recommendation model being based on content of the electronic message, the content comprising a topic associated with the electronic message, at least one of text within a body field of the electronic message, of Guo, to include a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message, as taught by Andrews.

One would have been motivated to make such a modification to determine, among all members or a subset of all members, not only which members are desired or intended recipients of a given content item, but which members are the most (or least) suitable (Andrews [0036]).

Response to Arguments
Applicant’s arguments, see pg. 11 of the response filed 07/05/2022, with respect to the rejection(s) of claim(s) 1, 11 and 18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah.
As shown in the rejection above, Shah teaches Relevance module 4070 may compare a first individual (member or non member) to a second individual (member or non member) to determine a relevance score which may indicate how relevant the second individual is to the first individual. The relevance may be based upon one or more signals contained in storage 4030 that may have been collected by data collection module 4080. [co. 12, lines 54-60] Data collection module 4080 may collect data about members and non-members. [col. 13, lines 42-55], various signals that are to be used to determine relevance may be determined. For example, the social networking service may fetch the data (e.g., from member profiles) to determine the presence of the signals that are to be used in making the relevance recommendation [col. 3, lines 63-66] In examples in which the relevance score is calculated based upon subscores, a similarity subscore may be calculated through a number of similarity algorithms such as Latent Semantic Analysis (LSA). The total of the assigned scores for this signal may be summed to form the subscore for this signal [col. 6, lines 1-7], for each potential connection in the list, the relevance scores may be determined. In some examples, the relevance scores may be calculated using a Bayesian classifier (e.g., a naive Bayesian classifier) which may determine a probability that the potential connection is relevant based upon the signals and the signal weights [col. 4, lines 62-67],  Similar skills may also be used as a signal… Common skills may be a signal... In examples in which the relevance score is calculated based upon subscores, a subscore may be calculated by applying an LSA analysis (or some other similarity algorithm) to each skill possessed by each of the compared individuals and summing the similarities calculated. [col. 7, lines 9-19].
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims, and the rejection has been amended to cite the relevant portions from Shah, in combination with Guo and Scott, which teach the amended portions of the claims.

In regard to the dependent claims, dependent claims 2-4, 7-10,12-14, 16-17 and 19-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldberg (US 7092993 B2) - Customizing e-mail transmissions based on content detection

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179